NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ENRICO SIERRA,                                  No. 19-56291

                Plaintiff-Appellant,            D.C. No. 2:17-cv-03723-SK

 v.
                                                MEMORANDUM*
CHAKMAKIAN, Doctor,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    Steve Kim, Magistrate Judge, Presiding**

                            Submitted May 17, 2022***

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      California state prisoner Enrico Sierra appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference

to his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo the district court’s decision on cross-motions for summary

judgment, JL Beverage Co., LLC v. Jim Beam Brands Co., 828 F.3d 1098, 1104

(9th Cir. 2016), and we affirm.

      The district court properly granted summary judgment for defendant because

Sierra failed to raise a genuine dispute of material fact as to whether Chakmakian

acted with deliberate indifference in treating his plantar fasciitis or in allowing

Sierra to be transferred to a different prison despite his knee pain. See Toguchi v.

Chung, 391 F.3d 1051, 1057-60 (9th Cir. 2004) (a prison official is deliberately

indifferent only if he or she knows of and disregards an excessive risk to inmate

health; medical malpractice, negligence, or a difference of opinion concerning the

course of treatment does not amount to deliberate indifference); see id. at 1058

(“[T]o prevail on a claim involving choices between alternative courses of

treatment, a prisoner must show that the chosen course of treatment was medically

unacceptable under the circumstances, and was chosen in conscious disregard of an

excessive risk to [the prisoner’s] health.” (citation and internal quotation marks

omitted)).

      Sierra’s request for injunctive relief (Docket Entry No. 23) is denied. We do

not consider Sierra’s request that we grant him authorization to seek resentencing

under California Penal Code § 1170 because it is beyond the scope of this appeal.

Sierra’s request that this case be mediated is denied as moot.

      AFFIRMED.


                                           2                                     19-56291